PER CURIAM.
This is an appeal by the United States in a war risk insurance case. The only-error assigned is the refusal of the trial court to give the peremptory instruction on the ground that the evidence was insufficient to support a verdict in favor of the plaintiff. The bill of exceptions discloses that a deposition was filed in evidence, but what was contained in it is not made to appear; nor is it shown by recital or otherwise that the bill of exceptions contains all the evidence. In this state of the record the assignment of error cannot be considered.
The judgment is affirmed.